SOMMERVILLE, J.
Defendant was convicted of having willfully and unlawfully purchased on credit certain merchandise with intent to cheat or defraud the vendor- or seller, which he willfully and unlawfully disposed of with the intent to cheat and defraud, and with having failed to'pay for said merchandise. He was sentenced to the parish jail for nine months.
The record contains no bill of exceptions, or assignment of errors; and no brief has been filed in support of the appeal*.
The judgment appealed from is therefore affirmed.